Case 2:17-cv-04261-KM-JBC Document 145-3 Filed 10/18/19 Page 1 of 1 PageID: 5979



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

                                                 :
  DVL, INC. and DVL KEARNY                       :
  HOLDINGS, LLC,                                 :       Civil Action No. 17-4261 (KM) (JBC)
                                                 :
                 Plaintiffs,                     :
                                                 :
         v.                                      :
                                                 :            [PROPOSED] ORDER
  CONGOLEUM CORPORATION and                      :            GRANTING MOTION
  BATH IRON WORKS CORPORATION,                   :        TO COMPEL PRODUCTION OF
                                                 :        “SETTLEMENT” DOCUMENTS
                 Defendants.                     :
                                                 :

        THIS MATTER having been opened to the Court on the motion filed by Defendant Bath

 Iron Works Corporation (“BIW”) for the entry of an order granting BIW’s Motion to Compel

 Production of “Settlement” Documents and the Court having considered the papers filed and the

 arguments raised in connection with this motion; and good cause appearing,

        IT IS on this _____ day of ____________, 2019,

        [ORDERED that BIW’s Motion to Compel Production of “Settlement” Documents, in the

 form attached to its motion papers, is hereby GRANTED; and it is further

        ORDERED that Congoleum produce the documents it is withholding solely on the three

 protective orders, and that Congoleum shall produce those documents to BIW no later than

 fourteen days following the entry of this Order.]

        [ORDERED that Congoleum is barred from eliciting any testimony going forward that

 would be implicated by the withheld documents/information].




                                              HON. JAMES B. CLARK, III
                                              United States Magistrate Judge
